UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL GARCIA,

                            Plaintiff,
                                                     19 Civ. 7441 (KPF)
                     -v.-
                                                          ORDER
C.O. PALMENTERI, CAPTAIN CHARLES,
and THE CITY OF NEW YORK,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      A pro se information package was previously sent to Plaintiff on August

13, 2019. (Dkt. #7). However, as discussed during the May 26, 2021 initial

pretrial conference, Plaintiff needs new copies of these documents.

Accordingly, the Clerk of Court is directed to mail a copy of this Order, and to

re-send the pro se information package and the Court’s guide to discovery, to

Plaintiff at his address of record.

      SO ORDERED.

Dated: May 27, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
